Filed 6/25/21 P. v. Ricketts CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 THE PEOPLE,                                                       B307605
                                                                   (Los Angeles County
          Plaintiff and Respondent,                                 Super. Ct. No. BA482810)

          v.

 ARMAN RICKETTS,

          Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles
County, Ronald S. Coen, Judge. Affirmed.
         California Appellate Project, Richard B. Lennon, Executive
Director, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
      Appellant Arman Ricketts committed at least one of a series of
robberies of casino patrons between late April and mid-May 2019. In
November 2019, a felony complaint was filed charging appellant with
six counts of robbery (Pen. Code,1 § 211), attempted robbery
(§§ 664/211), and conspiracy to commit robbery (§ 182, subd. (a)(1)). It
was also alleged that appellant committed these crimes to promote,
further or assist criminal gang activity. (§ 186.22, subd. (b)(1).) As to
one count, it was further alleged that appellant used a firearm.
(§ 12022.53, subd. (b).)
      In July 2020, appellant waived his rights to a preliminary hearing
and trial, pled no contest to one count of second-degree robbery and
admitted the gang allegation as to that count. Prior to entry of
judgment, appellant moved to withdraw his plea, alleging that he had
not understood the ramifications of his plea or the nature of the rights
he waived as a result of medication he took before entering into the plea
agreement.
      Appellant’s motion was argued and denied. Appellant was
sentenced to 15 years in state prison (the upper term of five years for
the robbery count, plus 10 years for the gang enhancement). The court
imposed fees and a restitution fine against appellant, awarded him pre-
sentence credits and entered judgment. This timely appeal followed.2




1     Statutory references are to the Penal Code.

2     The appeal lies as to alleged sentencing errors that do not affect the
validity of appellant’s plea. (§ 1237.5; Cal. Rules of Court, rule 8.304(b).)
                                         2
     We appointed counsel to represent appellant. On February 9,
2021, appellate counsel filed an opening brief raising no issues and
asking us to independently review the record to determine whether any
arguable issues exist. (People v. Wende (1979) 25 Cal.3d 436 (Wende).)
Appellant did not respond to our February 9, 2021, letter advising him
of his right to file supplemental briefing raising any contentions or
arguments he wished this court to consider.
     We have examined the entire record and are satisfied that
appellant has, by virtue of counsel’s compliance with the Wende
procedure and our independent review of the record, received adequate
and effective appellate review of the judgment. (Smith v. Robbins
(2000) 528 U.S. 259, 278–279; Wende, supra, 25 Cal.3d at p. 443.)


                             DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        WILLHITE, Acting P. J.
     We concur:



     COLLINS, J.



     CURREY, J.

                                    3